UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1363


JAMES RONALD PEGGS,

                Plaintiff - Appellant,

          v.

BRIAN SHIPWASH; DAVID WILSON & ROSSABI BLACK SLAUGHTER,
P.A.; ARRON B. ANDERSON TRUSTEE SERVICE OF CAROLINA LLC;
BROCK & SCOTT, PLLC; US BANK TRUST NATIONAL ASSOCIATION,
a/k/a US Bank National Association; WELLS FARGO HOME
MORTGAGE, a/k/a Wells Fargo Bank Association; SURETY
INSURANCE COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cv-00278-RJC)


Submitted:   October 21, 2016               Decided:   November 1, 2016


Before SHEDD and      THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Ronald Peggs, Appellant Pro Se.    Kathryn Hicks Shields,
Assistant Attorney General, Raleigh, North Carolina; Emily
Jeffords Meister, Jennifer Lynn Reutter, BLACK SLAUGHTER &
BLACK, P.A., Greensboro, North Carolina; Franklin Lamont Greene,
BROCK & SCOTT, PLLC, Charlotte, North Carolina; B. Chad Ewing,
WOMBLE CARLYLE SANDRIDGE     &   RICE,   PLLC,   Charlotte,   North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       James    Ronald      Peggs   appeals      the    district      court’s    order

dismissing      his     civil    complaint      for    lack   of   subject      matter

jurisdiction and a subsequent order denying reconsideration.                        We

have     reviewed     the       record    and   find     no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Peggs v. Shipwash, No. 3:15-cv-00278-RJC (W.D.N.C. Mar.

3, 2016; Mar. 30, 2016).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    this     court   and   argument      would    not   aid   the

decisional process.

                                                                             AFFIRMED




                                           3